 

Exhibit 10.27

 

July 29, 2002

 

Mr. Edward J. Rivas

Senior Vice President

Dominion Energy

 

Re:  Supplemental Retirement Benefits

 

Dear Ed:

 

Because of your valuable knowledge and experience, and as an inducement for you
to continue in the employ of the Company, the Company wishes to enter into this
Supplemental Retirement Benefits Agreement (the “Agreement”) with you. If you
remain employed by the Company as an officer through the date of your 60th
birthday, you will be provided with 30 years of credited service for the
purposes of calculating your benefits under the Company’s executive supplemental
retirement plans, and its retiree medical and life insurance benefit plans.

 

Any benefits payable under this Agreement will be in addition to any retirement
or other benefits you are eligible to receive under the Company’s employee
benefit plans.

 

If you agree with the terms and conditions set forth above, please sign and
return one copy of this letter to Anne Grier.

 

Sincerely yours.

 

/s/ Thos. E. Capps

 

Thos. E. Capps

Chairman of the Board and

Chief Executive Officer

 

 

Agreed:          /s/ Edward Rivas        

    07/30/02    

                             Edward J. Rivas

Date